DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-17 and 19-20 in the reply filed on 02/18/2021 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6, 7, 11, 12, 13 and 20 are objected to because of the following informalities:  It appears that claim 6 recites a Markush group:
“ selected from the group consisting of…”.   (6, 7, 11, and 20)
“ selected from the group consisting of..” (12 and 13)
In order to avoid rejection under 35 USC 112 (b) /second. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 1 are also rejected.

Claim 2 recites the limitation "the molar percentage", “the copolymer”, and “the total number of moles of monomers”  in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “greater than 10-4 % mol%” however, claim 1 has an upper limit in which claim 2 depending upon, making the claim indefinite.

Claim 3 recites the limitation "the molar percentage", “the copolymer”, and “the total number of moles of monomers”  in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “less than 9.10-2 mol% however, claim 1 has a lower limit in which claim 3 depending upon, making the claim indefinite.

The term “radical” in claim 4 is a relative term which renders the claim indefinite. The term “radical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 4 are also rejected.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation “less than 4.10-2 mol% however, claim 1 has a lower limit of claim 1 is higher .

Claim 20 recites the limitation "the LCST monomers" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -11,13-17, and 19 are rejected under 35 U.S.C. 102)(a) (1) as being anticipated by Bittner (WO 2015/189060A1) (“Bittner” herein)

Claim 1
Bittner discloses a process of enhanced oil recovery, as best understood based on the indefiniteness above, by sweeping an underground formation comprising the following steps: 
- preparing an aqueous injection fluid comprising at least one water-soluble copolymer, 
- injecting the injection fluid into an underground formation, 
- sweeping the underground formation using the injected fluid, 
- recovering an aqueous and oily and/or gaseous mixture, (Page 18 → last paragraph & Page 19)
wherein the water-soluble copolymer  (P) comprises monomeric units resulting from:   
at least one water-soluble monomer (A),  bearing at least one unsaturated function; and 
at least one Lower Critical Solution Temperature (LCST) macromonomer (B) in an amount greater than 10-5 mol% and less than 10-1 mol% based on the total number of moles of water-soluble monomer(s) and LCST macromonomer(s).  (Page 4 → 1st – 4th paragraphs & Page 16 →10th paragraph)
 	Since Bittner discloses the same method of treating a subterranean formation comprising a water-soluble monomer and a macromonomer, it would be a water-soluble copolymer with a Lower Critical Solution Temperature macromonomer.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim  2
Bittner discloses the process according to claim 1,  wherein the molar percentage of LCST macromonomers in the copolymer is greater than 10-4 % mol% based on the total number of moles of monomers and LCST macromonomers. ).  (Page 4 → 1st – 4th paragraphs)

Claim 3
Bittner discloses the process according to claim 1, wherein the molar percentage of LCST macromonomers in the copolymer is less than 9.10-2 mol% based on the total number of moles of monomers and LCST macromonomers. (Page 4 → 1st – 4th paragraphs)

Claim 4
Bittner discloses the process according to one of the preceding claim 1, wherein the LCST macromonomer is obtained by radical reaction between an LCST oligomer and a compound containing a double bond, the double bond still being present after said radical reaction. (Page 6→ 4th  paragraph+  - Page 7 →10th paragraph) 

Claim 5
Bittner discloses the process according to claim 4, wherein the LCST oligomer has a nitrogen or oxygen atom at its end(Page 6→ 4th  paragraph+  - Page 7 →10th paragraph) 

Claim 6
Bittner discloses the process according to claim 5, wherein the compound containing a double bond is selected from acryloyl chloride, acrylic acid, methacryloyl chloride, methacrylic acid, maleic anhydride, methacrylic anhydride, unsaturated aliphatic isocyanates, allyl chloride, allyl bromide, glycidyl acrylate, and glycidyl methacrylate. (Page 6→ 4th  paragraph+  - Page 7 →10th paragraph) 

Claims 7-8
Bittner discloses the process according to claim 4, wherein the LCST oligomer comprises water-soluble monomers selected from non-ionic monomers, anionic monomers, cationic monomers, and zwitterionic monomers selected from N-isopropylacrylamide; N,N-dimethylacrylamide; acryloyl morpholine; N,N-diethyl acrylamide; N-tert-butyl acrylamide, N-vinyl caprolactam; and diacetone acrylamide.   (Page 6→ 4th  paragraph+  - Page 7 →10th paragraph) 

Claim 9
discloses the process according claim 1, wherein the LCST macromonomer is of formula (I): wherein m is integer between 2 and 40
    PNG
    media_image1.png
    351
    403
    media_image1.png
    Greyscale

(Page 14 → 2nd paragraph B5 of the general formula (V))

Claim 10
Since Bittner discloses the same method of treating a subterranean formation comprising a water-soluble monomer and a macromonomer, it would be a water-soluble copolymer with a Lower Critical Solution Temperature macromonomer, it would have a weight average molecular weight between 500 g/mol and 200,000 g/mol.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

Claim 11
Bittner discloses the process according to claim 1,  wherein the water-soluble monomers of the water-soluble copolymer bearing at least one unsaturated function are selected from non-ionic monomers, anionic monomers, cationic monomers, and zwitterionic monomers. .   (Page 5 → last paragraph & Page 15 →6th + – Page 16 paragraph)

Claim 13
Bittner discloses the process according to  claim 4,  wherein the water-soluble copolymer comprises anionic monomers, and in that the LCST oligomer comprises anionic monomers, the anionic monomers being selected from the group comprising acrylic acid; methacrylic acid; itaconic acid; crotonic acid; maleic acid; fumaric acid; 2-acrylamido 2- methylpropanesulfonic acid, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, allylphosphonic acid, styrene sulfonic acid; and the water-soluble salts of these monomers. ( Page 15 →6th + paragraph)

Claim 14
Bittner discloses the process according to claim 1, wherein the water-soluble copolymer has a weight average molecular weight between 0.5 million and 40 million g/mol. (Page 5 → 6th paragraph)

Claim 15
Bittner discloses the process according to claim 1, wherein the water-soluble copolymer has an association temperature between 25°C and 160°C. (Page 18 → last paragraph)

Claim 16
Bittner disclose the process according to claim 1, wherein  the aqueous injection fluid comprises more than 5% by weight of salts. (Page 19 → 4th – 5th paragraphs)

Claim 17
Bittner discloses the process according to claim  1, wherein the underground formation has a maximum temperature between 25°C and 160°C. (Page 18 → last paragraph)

Claim 19
Bittner discloses the process according to claim 1, wherein:
- the molar percentage of LCST macromonomers in the copolymer is greater than 5.10 -3 mol% based on the total number of moles of monomers and LCST macromonomers;  the molar percentage of LCST macromonomers in the copolymer is less than 4.10-2 mol % based on the total number of moles of monomers and LCST macromonomers; (Page 18 → last paragraph & Page 19)
	- the water-soluble copolymer has a weight average molecular weight between 5
million and 30 million g/mol; . (Page 5 → 6th paragraph)
 	- the process according to claim 1, wherein the underground formation has a maximum temperature between 25°C and 160°C,  the water-soluble copolymer has an association temperature greater than 90°C and less than or equal to 160°C; . (Page 18 → last paragraph) and
 	- the aqueous injection fluid comprises more than 10% by weight of salts. . (Page 19 → 4th – 5th paragraphs)
 	- the LCST macromonomer has a weight average molecular weight between 1,000 and 100,000 g/mol;
Since Bittner discloses the same method of treating a subterranean formation comprising a water-soluble monomer and a macromonomer, it would be a water-soluble copolymer with a Lower Critical Solution Temperature macromonomer, it would have a weight average molecular weight between 1,000 g/mol and 100,000 g/mol.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner alone, as applied to claims 1, 4, and 6 above.

Claim 12
Bittner discloses the process according to claim 4,  wherein the water-soluble copolymer monomer comprises and in that the LCST oligomer comprises  monomers, these c monomers being selected from the group comprising acrylamide; methacrylamide; N- vinylformamide; N-vinylpyrrolidone.  (Page 5 → last paragraph & Page 15 →6th + – Page 16 → 3rd paragraph)
	Bittner discloses the LCST oligomers  of claim 4, however, Bittner does not explicitly discloses a non-ionic monomer. Bittner discloses anionic monomer (C) and cationic monomers of (D).  The instant application recites that the LCST oligomer 

Claim 20
Bittner discloses the process according claim 6, wherein the LCST macromonomer is of formula (I): wherein m is integer between 2 and 40
    PNG
    media_image1.png
    351
    403
    media_image1.png
    Greyscale

(Page 14 → 2nd paragraph B5 of the general formula (V))
 	- the LCST oligomer comprises water-soluble monomers selected from
monomers and anionic monomers;
	- the LCST monomers are selected from N-isopropylacrylamide; N,N-
dimethylacrylamide; acryloyl morpholine; N,N-diethyl acrylamide; N-tert-butyl
acrylamide; N-vinyl caprolactam; and diacetone acrylamide;

 	- the water-soluble copolymer comprises monomers, and the LCST oligomer
comprises non-ionic monomers, these non-ionic monomers being selected from the
group comprising acrylamide; methacrylamide; N- vinylformamide; N-
vinylpyrrolidone; and
	- the water-soluble copolymer comprises anionic monomers, and the LCST oligomer comprises anionic monomers, the anionic monomers being selected from the group comprising acrylic acid; methacrylic acid; itaconic acid; crotonic acid; maleic acid;
fumaric acid; 2-acrylamido 2-methylpropanesulfonic acid, vinylsulfonic acid,
vinylphosphonic acid, allylsulfonic acid, allylphosphonic acid, styrene sulfonic acid;
and the water-soluble salts of these monomers. .  (Page 5 → last paragraph & Page 15 →6th + – Page 16 → 3rd paragraph; Page 18 → last paragraph & Page 19) . 
	Bittner discloses the LCST oligomers  of claim 4 and 6, however, Bittner does not explicitly discloses a non-ionic monomer. Bittner discloses anionic monomer (C) and cationic monomers of (D).  The instant application recites that the LCST oligomer comprises water-soluble monomers selected from non-ionic monomers, anionic monomers, cationic monomers, and zwitterionic monomers.  Therefore, the applicant has not shown criticality of a non-ionic monomer as the LCST monomer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tabary (US 2008/0096774 A1) Method Of Treating Underground Formations Or Cavities By Microgels teaches he present invention relates to a method .


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/03/2022